Although the father did not appear at the hearing, the order appealed from was not rendered upon default, as his counsel appeared and participated at the hearing (see Matter of Elijah P. [C.I.P.], 76 AD3d 631 [2010]; Matter of Newman v Newman, 72 AD3d 973 [2010]). Accordingly, the father may appeal from the order of fact-finding and disposition (see Matter of Amber Megan D., 54 AD3d 338 [2008]; Matter of Vanessa M., 263 AD2d 542 [1999]; Matter of Geraldine Rose W., 196 AD2d 313 [1994]).
Contrary to the father’s contention, the Family Court’s determination that he neglected the subject child by virtue of his drug use is supported by a preponderance of the evidence (see Family Ct Act § 1012 [f] [i] [B]; § 1046 [a] [iii]; [b] [i]; Matter of Zaire D. [Benellie R.], 90 AD3d 923 [2011]; Matter of Latrell S. *888[Christine K.], 80 AD3d 618 [2011]; Matter of Brian W., 66 AD3d 791 [2009]; Matter of Gregory S., 39 AD3d 552 [2007]; Matter of Ayana Jean L., 23 AD3d 472 [2005]; cf. Matter of Anastasia G., 52 AD3d 830, 831-832 [2008]). Ajigiolillo, J.E, Leventhal, Austin and Roman, JJ., concur.